Filed 5/18/15 P. v. Young CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062610

v.                                                                       (Super.Ct.No. FCH02413)

ZURI S. YOUNG,                                                           OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, §6 of the Cal. Const.) Affirmed.

         James R. Bostwick, Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                                  I

                                  STATEMENT OF THE CASE

           In 1998, a jury found defendant and appellant Zuri S. Young guilty of one count of

battery by a prisoner on a non-confined person under Penal Code1 section 4501.5. After

a subsequent bench trial, the trial court found that defendant had suffered prior

convictions for four counts of attempted murder under sections 664 and 187, and one

count of robbery under section 211, all of which were violent or serious felonies under

section 667, subdivisions (b) through (i). The trial court sentenced defendant to 25 years

to life.

           Approximately 16 years later, on October 6, 2014, defendant filed a petition

entitled “Recall of Commitment and Sentence Pursuant to CCR Title 5, 3076(c)(d) and

Pen. Code § 1170(c)(d).” On November 25, 2014, the trial court ruled on defendant’s

petition as follows: “the Court has read and considered Petition for Recall of Sentence

pursuant to PC 1170.126. The Court finds that Petitioner does not satisfy the criteria in

PC 1170.126(e) and is not eligible. The petition for recall of sentence is denied.”

           On December 29, 2014, defendant filed a notice of appeal from the court’s

“[f]inding defendant ineligible as a matter of law for resentencing under PC 1170.126.”




           1   All statutory references are to the Penal Code unless otherwise specified.

                                                  2
                                              II2

                                         ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                              III

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 McKINSTER
                                                                                     Acting P. J.
We concur:

KING
                            J.


MILLER
                            J.

       2   The facts of the underlying conviction are not relevant to this appeal.

                                               3